       Case 4:19-cv-00721-DPM Document 26 Filed 05/04/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

RICHARD GILLIAM                                               PLAINTIFF
ADC #209415

v.                       No. 4:19-cv-721-DPM

ROBERT LANIUS, Medical Head,
Lonoke County Jail; JOHN ST ALEY,
Sheriff, Lonoke County; KEVIN SMITH,
Jail Administrator, Lonoke County Sheriff's
Office; BURKES, Deputy/Medical, Lonoke
County Sheriff's Office; MORRIS, Deputy,
Lonoke County Sheriff's Office; and DAKOTA
SMITH, OIC, Lonoke County Sheriff's Office               DEFENDANTS

                                ORDER

     1. The Court withdraws the reference.

     2. Agreed motion to dismiss, Doc. 25, granted. Gilliam's
complaint will be dismissed without prejudice. An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                                          7
                                        D .P. Marshall Jr.
                                        United States District Judge
